Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 and 8 each recites “determine [or determining] whether the website is new to the web based on the website information,” which is already recited in independent claims 1 and 4.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.



Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claim 1 recites “a new website client configured to identify a website associated with a webpage, request information about the website from a new website server, and receive website information about the website from the new website server,” and identifying a new website, and requesting and receiving data about the website are mental processes accomplishable in the human mind or on paper. Claim 1 recites additional elements of one or more processors and one or more memory devices that store program code, which are generic components of a computer.  Claim 1 also recites “a web browser configured to present, in a graphical user interface, an indication that the website is new to the world wide web (web) if the website information indicates the website is new to the web,” which is an output step and insignificant extra-solution activity.  Thus, the claimed invention is not directed towards a practical application.  Taken as a whole, the generic computer components are still generic computer components and the “a web browser …” step is routine and conventional per Wang (20200226159 paragraph 0042 presenting content from information sources updated when new sources), Nachenberg (8,019,689 columns 5-6 lines 59-12 presenting an alert regarding a low reputation score for a website that is found to be new), and Dixon (20060253458 paragraph 0163 displaying feedback to a user when discovering new sites).  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 4 recites “identifying a website associated with a webpage,” “requesting information about the website,” “receiving website information about the website,” and “if the website information indicates the website is new to the world wide web (web),” which are mental processes accomplishable in the human mind or on paper.  Claim 4 recites the additional element of “presenting, in a graphical user interface, an indication that the website is new to the web,” which is an output step and insignificant extra-solution activity.  Thus, the claimed invention is not directed towards a practical application.  Taken as a whole, the “presenting” step is routine and conventional per Wang, Nachenberg, and Dixon as shown above.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claim 13 recites “accessing information about the website responsive to the request” and “generating website information based on the accessed information that indicates that the website is new to the world wide web (web),” and accessing and generating data are mental processes accomplishable in the human mind or on paper.  Claim 13 also recites “receiving a request for information about a website,” which is an input step, and “sending the website information in response to the request,” which is an output step, and both steps are insignificant extra-solution activity.  Thus, the claimed invention is not directed towards a practical application.  Taken as a whole, the input step is routine and conventional per Tsykynovstyy (20200050707 paragraph 0004 request for data about a domain), Brown (20180309713 paragraph 0022 request content from a website), and Liu (20180262351 paragraph 028 requesting data from a website), and the output step is routine and conventional per Wang, Nachenberg, and Dixon as shown above.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 2 and 8 each recites “determine whether the website is new to the web based on the website information,” and determining is a mental process accomplishable in the human mind or on paper.  Claim 15 recites “determining that the website is new to the web based on the accessed information,” and determining is a mental process accomplishable in the human mind or on paper, and “providing an indication of the determination in the website information,” which is routine and conventional per Wang, Nachenberg, and Dixon as shown above.  Claims 3, 7, and 14 each recites “wherein the indication that the website is new to the web comprises at least one of the following: an indication that the website was purchased within a purchase threshold time; an indication that the website was transferred in ownership within an ownership threshold time; an indication that the website falls below an information threshold; an indication that network traffic to the website falls below a network traffic threshold; an indication that a reputation of the website falls below a reputation threshold or that the site has no reputation; or an indication that the website has not appeared in search results,” and each indication is data and is a mental process accomplishable in the human mind or on paper. 
Claim 5 recites “presenting, in the graphical user interface, the indication that the website is new to the web comprises: associating the indication with a display of a webpage link for the webpage,” and associating an indication is data and is a mental process accomplishable in the human mind or on paper.  Claim 6 recites “presenting, in the graphical user interface, the indication that the website is new to the web comprises: associating the indication with a display of the webpage, and associating is a judgement and a mental process.  Claim 9 recites “associating at least a portion of the website information with the indication,” and associating is judgement and is a mental process accomplishable in the human mind or on paper, and “presenting, in the graphical user interface, the at least a portion of the website information,” which is routine and conventional per Wang, Nachenberg, and Dixon as shown above.  Claim 10 recites “receiving a selection of the webpage based on a user selection of a link presented in the graphical user interface or based on user entry of a web address for the webpage in the graphical user interface,” and requesting data of a webpage based on the request of a selection is routine and conventional per Tsykynovstyy, Brown, and Liu as shown above.
Claim 11 recites “wherein identifying the website associated with the webpage comprises: identifying a link to the webpage in search results presented in the graphical user interface” and identifying data is a mental process accomplishable in the human mind or on paper.  Claim 12 recites “wherein identifying the website associated with the webpage comprises: identifying a link to the webpage in a browser history or a list of recently accessed webpages presented in the graphical user interface,” and identifying a link is identifying data which is a mental process accomplishable in the human mind or on paper.  Claim 16 recites “associating at least a portion of the website information with the indication,” and associating is a judgement and mental process.  Claim 17 recites “wherein the request is received from a web browser,” which describes an input step and is routine and conventional per Tsykynovstyy, Brown, and Liu as shown above.  Claim 18 recites “wherein the request is received from a web browser plugin,” which describes an input step and is routine and conventional per Tsykynovstyy, Brown, and Liu as shown above.  Claim 19 recites “wherein the request is received from a search engine,” which describes an input step and is routine and conventional per Tsykynovstyy, Brown, and Liu as shown above.  Claim 20 recites “wherein the request is received from a proxy server,” which describes an input step and is routine and conventional per Tsykynovstyy, Brown, and Liu as shown above.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachenberg (US 8,019,689).
With respect to claim 1, Nachenberg teaches:
a new website client configured to identify a website associated with a webpage, request information about the website from a new website server, and receive website information about the website from the new website server (column 7 lines 16-22 identify websites that clients have sent personally identifiable information (PII) to, get information to determine reputation scores for said websites); and 
a web browser configured to present, in a graphical user interface, an indication that the website is new to the world wide web (web) if the website information indicates the website is new to the web (column 3 lines 29-31 determine if website is new, also column 8 lines 18-21, columns 5-6 lines 59-12 display alert if reputation score is low for a new site).
	Nachenberg also teaches one or more processors (column 4 lines 30-51 figure 2 processor 202) and one or more memory devices (figure 2 memory 206 holding instructions).
With respect to claim 4, Nachenberg teaches:
identifying a website associated with a webpage (column 7 lines 14-20 identify website via URLs from clients); 
requesting information about the website (column 7 lines 14-20, 23042 clients request information on websites reputation); 
receiving website information about the website (column 7 lines 23-42 receiving information to determine reputation); and 
if the website information indicates the website is new to the world wide web (web), presenting, in a graphical user interface, an indication that the website is new to the web (column 8 lines 18-26 generate reputation score for new site, column 8 lines 28-30 provide reputation scores to clients).
With respect to claim 13, Nachenberg teaches:
receiving a request for information about a website (column 7 lines 14-20 receiving request for information from clients); 
accessing information about the website responsive to the request (column 7 lines 23-42 obtain information to determine reputation scores for websites); 
generating website information based on the accessed information that indicates that the website is new to the world wide web (web) (column 8 lines 18-26 generate reputation score for new site so determined site is new); and 
sending the website information in response to the request (column 8 lines 18-26 generate reputation score for new site, column 8 lines 28-30 provide reputation scores to clients).
With respect to claims 2, 8, and 15, Nachenberg teaches:
determining that the website is new to the web based on the accessed information (column 8 lines 18-26 generate reputation score using accessed information for new site so determined site is new); and 
providing an indication of the determination in the website information (column 8 lines 18-26 generate reputation score for new site, column 8 lines 28-30 provide reputation scores to clients).
With respect to claims 3, 7, and 14, Nachenberg teaches wherein the indication that the website is new to the web comprises at least one of the following: an indication that the website was purchased within a purchase threshold time; an indication that the website was transferred in ownership within an ownership threshold time; an indication that the website falls below an information threshold; an indication that network traffic to the website falls below a network traffic threshold; an indication that a reputation of the website falls below a reputation threshold or that the site has no reputation; or an indication that the website has not appeared in search results (column 6 lines 31-37 determine if reputation score falls below a threshold).
With respect to claim 5, Nachenberg teaches associating the indication with a display of a webpage link for the webpage (column 6 lines 3-12 display alert wit site link upon entering PII).
With respect to claim 6, Nachenberg teaches associating the indication with a display of the webpage (columns 5-6 lines 59-12 if low score then alert displayed with site, this is done for a new site per column 8 lines 18-21).
With respect t claims 9 and 16, Nachenberg teaches:
associating at least a portion of the website information with the indication (columns 5-6 lines 59-12 associating website with low reputation score); and
presenting, in the graphical user interface, the at least a portion of the website information (columns 5-6 lines 59-12 present website information with an alert).
With respect to claim 10, Nachenberg teaches receiving a selection of the webpage based on a user selection of a link presented in the graphical user interface or based on user entry of a web address for the webpage in the graphical user interface (column 6 lines 3-12 present user selection of portion of site for entering PII).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nachenberg in view of Stibel et al (US 20140040230), hereafter Stibel.
With respect to claim 11, all the limitations in claim 4 are addressed by Nachenberg above.  Nachenberg does not teach wherein identifying the website associated with the webpage comprises: identifying a link to the webpage in search results presented in the graphical user interface.  Stibel teaches this in providing a link to search results in a webpage in a GUI for new websites (paragraphs 0013, 0021).  It would have been obvious to have combined the function of determining a new website in Nachenbergh with identifying a link in Stibel to give users information on websites before downloading them, for enhanced security.
With respect to claim 17, all the limitations in claim 13 are addressed by Nachenberg above.  Nachenberg does not teach wherein the request is received from a web browser.  Stibel teaches this in receiving the request for information to determine credibility for a website at a web browser obtaining search results.  It would have been obvious to have combined this function of determining a new website in Nachenbergh with receiving a request for information at a web browser in Stibel to give users information on websites before downloading them, for enhanced security.
With respect to claim 19, all the limitations in claim 13 are addressed by Nachenberg above.  Nachenberg does not teach wherein the request is received from a search engine.  Stibel teaches this in searching for requested credibility information about a website and adding said information to other search engine results (paragraph 0021).  It would have been obvious to have combined this function of determining a new website in Nachenbergh with receiving a request for information at a search engine in Stibel to give users more information about sites the user is searching, making the search more user-friendly.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nachenberg in view of Badr (US 20220207093).
With respect to claim 18, all the limitations in claim 13 are addressed by Nachenberg above.  Nachenberg does not teach wherein the request is received from a web browser plugin.  Badr teaches this in requesting information from a website using a browser plugin (paragraph –45).  It would have been obvious to have combined this function of determining a new website in Nachenbergh with receiving a request for information at a web browser plugin in Badr to extend the functionality of a user’s browser, making it more user-friendly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nachenberg in view of Bregman et al (US 8,332,947), hereafter Bregman.
With respect to claim 12, all the limitations in claim 4 are addressed by Nachenberg above.  Nachenberg does not teach wherein identifying the website associated with the webpage comprises: identifying a link to the webpage in a browser history or a list of recently accessed webpages presented in the graphical user interface.  Bregman teaches this in looking at recently accessed webpages as a potential threat source (PTS) from a PTS history and determining a threat rating (reputation) of the website (columns 6-7 lines 44-3, example shown in figure 6A).  It would have been obvious to have combined this function of determining a new website in Nachenberg with the link identification function in Bregman to provide more secure browsing for a user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nachenberg in view of Scotney et al (US 11,388,248), hereafter Scotney.
With respect to claim 20, all the limitations in claim 13 are addressed by Nachenberg above.  Nachenberg does not teach wherein the request is received from a proxy server.  Scotney teaches this with a proxy server that taskes a request for website information (domain) (column 2 lines 8-36).  It would have been obvious to have combined   this function of determining a new website in Nachenberg with the function of a proxy server taking a request for website information in Scotney because using a proxy server instead of a client saves bandwidth to the client, improving the user’s experience.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        11/2/22